Citation Nr: 1002656	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-22 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In November 2008, in support of his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board - also commonly referred to 
as a Travel Board hearing.  A transcript of that proceeding 
is on file.  During the hearing the Veteran submitted 
additional evidence and waived his right to have the RO 
initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304(c) 
(2009).

The Board subsequently, in February 2009, remanded the claim 
to the RO via the Appeals Management Center (AMC) to have the 
Veteran reexamined for another medical nexus opinion 
concerning the cause of his tinnitus, and particularly 
insofar as whether it is attributable to his military 
service.  He had this VA examination in May 2009 and, after 
considering the opinion obtained, the AMC issued a 
supplemental statement of the case (SSOC) in October 2009 
continuing to deny the claim and has since returned the case 
to the Board for further appellate consideration.


FINDING OF FACT

Three VA compensation examiners have concluded the Veteran's 
tinnitus is unrelated to any noise exposure (acoustic trauma) 
during his military service.


CONCLUSION OF LAW

The Veteran's tinnitus was not incurred in or aggravated by 
his military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in 
substantiating this claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, 
as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate his claim.  See 73 FR 
23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id. 



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the Veteran, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2005, 
March 2006, and March 2009.  Although only the May 2005 
letter was issued prior to initially adjudicating his claim 
in September 2005, the preferred sequence, the more recent 
March 2006 and March 2009 letters informed him of the 
evidence required to substantiate his claim for service 
connection and of his and VA's respective responsibilities in 
obtaining this supporting evidence.  He also was advised of 
the downstream disability rating and effective date elements 
of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  And his claim was thereafter readjudicated 
in the October 2009 SSOC, including considering any 
additional evidence that had been submitted or otherwise 
obtained in response to that additional notice.  So the 
timing defect in the provision of that additional notice has 
been rectified inasmuch as the claim has been reconsidered 
since providing all necessary VCAA notice.  See again 
Mayfield IV and Prickett, supra.

And as for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), 
private medical records, and VA records - including the 
reports of his three VA audiologic evaluations, including 
opinions concerning whether his tinnitus is related to his 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  
The reports of those examinations, and the other evidence of 
record, contain the findings needed to properly adjudicate 
his claim.  So another examination is not needed.  38 C.F.R. 
§§ 3.327, 4.2.

Thus, as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A..

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in exhaustive detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.



Whether the Veteran is Entitled to Service connection for 
Tinnitus

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, there must be:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus (i.e., link) between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Here, as the report of the Veteran's June 2005 VA 
Compensation and Pension Examination (C&P Exam) provides the 
required diagnosis of tinnitus, the condition claimed, the 
determinative issue is whether his tinnitus is related to his 
military service.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (service connection presupposes a current 
diagnosis of the condition claimed, to at least confirm the 
Veteran has it; without this minimum level of proof, 
there is no valid claim); see also Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran asserts that he was exposed to 
excessive noise while in service from weapons fire (in combat 
zones and during training) and while stationed at a flight 
facility in Vietnam where helicopters arrived and departed.  
And as his service personnel records document his combat 
service in Vietnam as a Marine (with a military occupational 
specialty (MOS) of rifleman, also involving exposure to the 
noise of weapons fire during training), the Board concedes 
that he sustained this type of alleged acoustic trauma during 
his military service.  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) lessening his burden of proof for showing a 
relevant injury in service where the injury in question is 
alleged to at least partly have been sustained in combat - 
provided, as here, the injury is otherwise consistent with 
the circumstances, conditions, and hardships of his service.  
However, there still must be competent medical nexus evidence 
establishing a link between this in-service noise exposure 
and his current tinnitus.  See Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  That is to say, his mere combat service, 
alone, does not obviate the need to have medical nexus 
evidence satisfying this requirement.  See Russo v. Brown, 9 
Vet. App. 46 (1996); Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 
(1999).  And, unfortunately, it is in this critical respect 
that his claim fails.

Generally speaking, as a layman, the Veteran is incapable of 
opining on matters requiring medical training and expertise, 
including the etiology of a claimed disorder.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

There are exceptions to this general rule.  In Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the U.S. 
Court of Appeals for the Federal Circuit vacated and remanded 
a decision in which the U.S. Court of Appeals for Veterans 
Claims (Court/CAVC) had categorically held in a service 
connection case that "'a valid medical opinion' was required 
to establish nexus, and that [a lay person] was 'not 
competent' to provide testimony as to nexus because [that 
individual] was a lay person."  As provided by 38 U.S.C.A. 
§ 1154(a), VA is required to give "due consideration" to 
"all pertinent medical and lay evidence" in evaluating a 
claim for disability or death benefits.  Citing Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal 
Circuit stated in Davidson that it has previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  


Instead, under section 1154(a) lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when

1.  A layperson is competent to identify 
the medical condition;

2.  The layperson is reporting a 
contemporaneous medical diagnosis; or

3.  Lay testimony describing symptoms at 
the time supports a later diagnosis by a 
medical professional.

Here, though, as already explained, the Board has conceded 
the Veteran has tinnitus (so the required diagnosis of this 
condition).  Tinnitus, by its very nature, is an inherently 
subjective condition characterized by "a noise in the ear, 
such as ringing, buzzing, roaring, or clicking."  Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994).  And 
because of this, even as a layman, he is competent to allege 
he has experienced tinnitus since the noise exposure in 
question during his military service.  38 C.F.R. § 
3.159(a)(2).  See, too, Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  But his lay testimony also must be credible to 
be probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

The fact that the Veteran has tinnitus is a point no longer 
at issue or being disputed.  Rather, resolution of this 
appeal turns on whether his tinnitus is attributable to his 
military service.



And as the Board pointed out when remanding this case in 
February 2009, the record includes the report of the June 
2005 VA C&P Exam wherein the evaluating VA audiologist 
provided that "[s]ince tinnitus due to noise exposure has its 
onset either immediately following the noise event, or 
shortly thereafter, it is [this audiologist's] opinion that 
[the Veteran's] tinnitus is NOT as least as likely as not due 
to military noise exposure."  A subsequent May 2007 VA C&P 
Exam report came to the same conclusion for the same reason.  
That is, as the VA audiologists understood the Veteran's 
reported history to be that he did not begin experiencing 
symptoms relating to tinnitus until the mid-1980s, such a 
delayed-onset of symptoms would not likely be related to 
noise exposure over a decade earlier.

The Veteran, however, disputed the notion that he had not 
experienced tinnitus since service.  In his October 2005 
notice of disagreement (NOD) he asserted that the VA 
audiologist who had provided that June 2005 exam report had 
misunderstood his medical history as he had provided it.  He 
said that, despite the VA examiner's indication to the 
contrary, he had experienced symptoms of tinnitus dating back 
to his military service - including when discharged, and 
that the condition had gotten progressively worse during the 
years since service, especially starting about10 years after 
he was discharged.

Since then, as to the onset of his symptoms, the Veteran has 
further provided that while he was in service his symptoms 
were only intermittent, so that is why he did not complain 
about or seek any treatment for them at that time.  See his 
November 2008 hearing testimony.  But he says his symptoms 
later became persistent after service, indeed, to the point 
where they became an employment issue in 1979, when he was 
having a physical examination for a civilian job, although he 
also testified that the records pertaining to that employment 
physical are unavailable and, consequently, there is no 
documentation that actually occurred.



Although the Veteran's assertion that the VA audiologist had 
misunderstood him in transcribing his medical history in June 
2005 was of record at the time of the more recent May 2007 
report, the more recent audiologist's report did not contain 
any mention of this discrepancy.  And it is clear this 
audiologist relied upon the earlier transcription of the 
Veteran's reported onset of symptoms in forming his opinion, 
rather than examining or even asking him to explain his 
medical history. 

Because, ultimately, both audiologists' opinions relied on 
the same thing - the Veteran's purported statement that his 
tinnitus symptoms had initially manifested some 10-15 years 
after his discharge from the military (rather than 
immediately or soon after the noise exposure in service), the 
Board remanded this case in February 2009 for another medical 
nexus opinion concerning this determinative issue of 
causation.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence and 
indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).

The Veteran had this additional VA examination, on remand, in 
May 2009.  As directed, the examiner reviewed the pertinent 
medical and other history so the opinion would have the 
proper factual foundation and predicate.  See, e.g., 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  It was noted that the Veteran reported first 
noticing intermittent tinnitus before the mid-1980s, and that 
it was not associated with any noise-related event, so such 
as while in the military.  In describing his symptoms, the 
Veteran indicated that his tinnitus would continue for a 
minute or two.  He was unable to estimate the frequency or 
the time of onset.  He said it became constant in the 1980s 
and was diagnosed during a physical examination in 
conjunction with his civilian employment.  He was unable to 
clarify how it was diagnosed.



After considering the Veteran's lay testimony concerning the 
onset of his tinnitus and the other relevant evidence of 
record - including the reports of the two prior VA 
compensation examinations, the May 2009 VA examiner agreed 
with those examiners and also concluded that the Veteran's 
tinnitus was unrelated to his military service.  In 
discussing the medical rationale for this unfavorable 
opinion, this evaluating VA audiologist reiterated that 
tinnitus due to noise exposure onset usually occurs 
immediately or shortly after the event.  This audiologist 
added that intermittent tinnitus (the type the Veteran has 
experienced) is common in the general population and not 
always an indication of noise-induced effect.

So all three VA compensation examiners concluded the 
Veteran's tinnitus is unrelated to any noise exposure 
(acoustic trauma) during or coincident with his military 
service.

The Veteran submitted medical treatise evidence in 2008 in 
support of his contention that he has tinnitus because of 
noise exposure during his military service.  With regards to 
medical treatise evidence, the Court has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
Here, though, the article the Veteran submitted is not 
accompanied by any supporting medical expert opinion.  And 
all of the opinions that are of record from experts with the 
required knowledge in this subject matter area are 
unfavorable.  So the medical treatise evidence, alone, is 
insufficient to establish the required medical nexus element, 
to link the tinnitus to the Veteran's military service.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  



For these reasons and bases, the preponderance of the 
evidence is against the claim, in turn meaning there is no 
reasonable doubt to resolve in the Veteran's favor, and that 
his claim resultantly must be denied.  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claim for service connection for tinnitus is denied.   



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


